EXHIBIT A

 
UNITED STATES PATENT AND TRADEMARK OFFICE
Trademark Trial and Appeal Board

P.O. Box 1451

Alexandria, VA 22313-1451

TTAB Assistance Center: 571-272-8500

General Email: TTABInfo@uspto.gov

July 16, 2018

Cancellation No. 92067618

McGowen Precision Barrels, LLC
v.

Proof Research, Inc.

Karl Kochersperger, Paralegal Specialist:
The parties’ stipulated motion, filed July 8, 2018, to extend disclosure, discovery,
and trial dates is granted.! Trademark Rule 2.127(a).

Trial dates are reset in accordance with the parties’ motion, as modified below:

 

1 When parties stipulate to the rescheduling of a deadline for pretrial disclosures and
subsequent testimony periods or to the rescheduling of the closing date for discovery and the
rescheduling of subsequent deadlines for pretrial disclosures and testimony periods, a
stipulation presented in the form used in a trial order, signed by the parties, or a motion in
said form signed by one party and including a statement that every other party has agreed
thereto, shall be submitted to the Board through ESTTA, with the relevant dates set forth
and an express statement that all parties agree to the new dates. Trademark Rule 2.121(d).
Cancellation No. 92067618

Expert Disclosures Due 10/5/2018
Discovery Closes 11/4/2018
Plaintiff's Pretrial Disclosures Due 12/19/2018
Plaintiff's 30-day Trial Period Ends 2/2/2019
Defendant's Pretrial Disclosures Due 2/17/2019
Defendant's 30-day Trial Period Ends 4/3/2019
Plaintiff's Rebuttal Disclosures Due 4/18/2019
Plaintiffs 15-day Rebuttal Period Ends 5/18/2019
Plaintiff's Opening Brief Due 7/17/2019
Defendant's Brief Due 8/16/2019
Plaintiff's Reply Brief Due 8/31/2019
Request for Oral Hearing (optional) Due 9/10/2019

Generally, the Federal Rules of Evidence apply to Board trials. Trial testimony is
taken and introduced out of the presence of the Board during the assigned testimony
periods. The parties may stipulate to a wide variety of matters, and many
requirements relevant to the trial phase of Board proceedings are set forth in
Trademark Rules 2.121 through 2.125. These include pretrial disclosures, the
manner and timing of taking testimony, matters in evidence, and the procedures for
submitting and serving testimony and other evidence, including affidavits,
declarations, deposition transcripts and stipulated evidence. Trial briefs shall be
submitted in accordance with Trademark Rules 2.128(a) and (b). Oral argument at
final hearing will be scheduled only upon the timely submission of a separate notice

as allowed by Trademark Rule 2.129(a).

 
